IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Brief August 20, 2014

                CRAIG U. QUEVEDO V. STATE OF TENNESSEE

            Direct Appeal from the Circuit Court for Montgomery County
                      No. 40000492 Michael R. Jones, Judge


                No. M2014-00028-CCA-R3-PC - Filed October 10, 2014



The Petitioner, Craig U. Quevedo, appeals the denial of his petition for post-conviction relief.
In 2002, the petitioner pled guilty and nolo contendere to seventy-nine counts of various sex
crimes involving his minor stepdaughter for which he received an effective sentence of
ninety-two years in the Department of Correction. After an unsuccessful direct appeal, the
petitioner filed a petition for post-conviction relief, alleging that he received ineffective
assistance of counsel at the guilty plea and sentencing phases. This court affirmed the post-
conviction court’s judgment with respect to counsel’s performance at the guilty plea phase
but remanded to the post-conviction court with directions to enter an order stating its findings
of fact and conclusions of law with respect to the sentencing phase issues. On remand, the
post-conviction court again denied relief. In this appeal from our limited remand, the
petitioner alleges that he received ineffective assistance of counsel at the sentencing hearing.
Specifically, he contends that counsel was deficient in failing to introduce additional positive
evidence about the petitioner, namely the details of his military service, his employment
history, and his involvement in various community activities. Following review of the
record, we affirm the denial of post-conviction relief.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which C AMILLE R.
M CM ULLEN, J., joined. J ERRY L.S MITH, J., Not Participating.

John E. Herbison, Clarksville, Tennessee, for the appellant, Craig U. Quevedo.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Senior Counsel;
John W. Carney, District Attorney General; and Arthur Bieber, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                         OPINION
                                    Procedural History

        This appeal stems from the extensive sexual abuse and rape of the Petitioner’s adopted
minor stepdaughter over the course of four years. In 2002, the Petitioner pled guilty to thirty
counts of rape and twenty-four counts of incest. He also pled nolo contendere to two counts
of aggravated sexual battery, four counts of rape of a child, nine counts of rape, and one
count of aggravated rape. State v. Craig U. Quevedo, No. M2002-02468-CCA-R3-CD. 2004
WL 193072, at *1 (Tenn. Crim. App. Jan. 27, 2004), perm. app. denied (Tenn. June 21,
2004). In support of its case, at the guilty plea hearing, the State introduced the petitioner’s
thirty-three page journal that had been found encrypted on his computer. Id. It was noted
that:

      in his journal, the [Petitioner] detailed his extensive history of molesting and
      raping his minor step-daughter, including the [Petitioner’s] tactics of coercing
      the victim by abusing his position of parental authority and drugging the victim
      with the “date rape” drug, GHB. According to the [Petitioner’s] journal, the
      [Petitioner] began having sexual relations with the victim when she was twelve
      years old and continued abusing her for four years. The State read excerpts
      from the journal that corresponded to each of the seventy counts in the
      indictment of which the [Petitioner] was pleading guilty or nolo contendere, and
      the [Petitioner] either admitted his guilt or agreed that the State could offer
      proof from which a jury could convict him.

Id. (footnote omitted). The petitioner’s plea agreement was open, and the trial court
reviewed the conviction and sentencing ranges prior to accepting the plea. Craig U. Quevedo
v. State, M2010-01399-CCA-R3-PC, 2013 WL 1188957, at *4 (Tenn. Crim. App. Mar. 22,
2013), perm. app. denied (Tenn. Sept. 11, 2013). The trial court reviewed the factors it
would utilize in determining the sentences and discussed the constitutional rights which the
petitioner would be waiving. Id. The court also discussed the possibility of consecutive
sentencing with the petitioner. Id. Following this colloquy with the trial court, the petitioner
acknowledged a factual basis for the crimes, stating that his journal entries were true, and
entered the pleas. Id.

       Subsequently, a sentencing hearing was held on the matter. This court, in the
petitioner’s initial post-conviction appeal, summarized the sentencing hearing proof as
follows:



                                              -2-
       [T]he State introduced the pre-sentence report, victim impact statements
from the victim and other family members, and the [p]etitioner’s journal. The
pre-sentence report showed that the [p]etitioner had graduated from high
school, that he had no prior criminal record, that he had been honorably
discharged after seven years in the United States Air Force, and that he had
worked for over twelve years for a defense contractor and was skilled in
computer programming. During the sentencing hearing, trial counsel stated
that the [p]etitioner had “a good work history” and that he had worked “in
what must have been a highly sensitive area” and “was obviously trusted in
that regard.” In the pre-sentence report, the [p]etitioner stated that the
circumstances of his offenses were “not that important” because of his pleas
and that the [p]etitioner believed that he had done “the right thing” and
accepted “full responsibility for [his] actions.” The [p]etitioner also stated in
the pre-sentence report that he had a “difficult” childhood and that he had
witnessed his father sexually abuse one of his sisters.

        In the victim’s impact statement, the victim stated that the [p]etitioner
has “used his role of authority to control [her]” and that he had stolen her
youth and innocence. According to the victim, the [p]etitioner would “make
it a point” to take out his frustrations on the rest of the family if she refused to
satisfy his sexual desires. The victim explained that it was easier to give in to
the [p]etitioner for “a few, brief, awful moments a day” so that “the rest of the
day would be peaceful for everyone.” The victim stated that she lived in
constant fear of the [p]etitioner and that no one deserved “the torture [she] was
subjected to.” The victim described the [p]etitioner as having an “incurable
disease” and that the [p]etitioner would go “to great lengths to make sure that
he” got what he wanted. The victim’s mother stated in her victim’s impact
statement that the [p]etitioner had fled the state after his abuse of the victim
had been revealed and that the [p]etitioner had drained the family’s bank
accounts before he fled.

         The [p]etitioner called the victim to testify at his sentencing hearing.
The victim reiterated many of the things she had stated in her victim’s impact
statement. The victim testified that she was now married and had a child with
her high school boyfriend, who the [p]etitioner had repeatedly threatened to
kill in his journal. The victim further testified that she had frequent nightmares
of the [p]etitioner’s abusing her and that she had sought professional
counseling to help her recover from the [p]etitioner’s abuse.
                                       ***
         The [p]etitioner addressed the trial court and apologized for “dragging

                                        -3-
        this out as long as it” had. The [p]etitioner stated that he “had to make a very
        difficult choice” about whether to take this case to trial. The [p]etitiioner
        stated that he pled guilty and nolo contendere to save [the victim] any further
        grief and so she would not have to testify at trial. The [p]etitioner stated that
        he had “made a mistake,” but that it “was not [his] intention to harm anyone.”
        The [p]etitioner insisted that his actions were not “premeditated” and that,
        despite sexually abusing the victim for several years, it just “happened.” The
        [p]etitioner stated that he was sorry that he hurt so many people and that he
        “caused [himself] a great deal of grief.” The [p]etitioner stated that he hoped
        that the victim and his family would one day forgive him and that he had “a lot
        of difficulty” with his guilt. The [p]etitioner also stated that he hoped the trial
        court could see “some measure of character and integrity [in him] that [did not]
        appear before [the trial court] very often” and that the trial court would give
        him the opportunity to “be free again” one day.

Craig U. Quevedo, 2013 WL 1188957, * 4-5.

       In several pages of our first post-conviction opinion in this case this court detailed the
specific journal entries which the State read into evidence at the sentencing hearing, id. at *1-
3, and found them to be “extremely graphic and particularly disturbing.” We will not repeat
them again here. After hearing the proof at the sentencing hearing, the trial court determined
that two mitigating factors applied, those being the petitioner’s conduct neither caused nor
threatened serious bodily injury and the catchall mitigating factor. See T.C.A. § 40-35-113(1),
(13) (1997 & Supp. 2002). The trial court explained:

              There has been reference to going to the emergency room, but
       there’s been no determination that . . . criminal conduct caused or
       threatened serious bodily injury. It may have, but I don’t have the
       evidence to consider it. So, I would find that mitigating factor number
       one would apply to all offenses; however, it would have very little
       weight based on the multitude of conduct in this situation.

              [Factor] number 13 is that he did in fact enter pleas in this case.
       That has some weight with the Court. It would have had more weight,
       however, had he pleaded guilty rather than no contest. I do not find any
       other mitigating factors that apply to any of the offenses.

Craig U. Quevedo, 2004 WL 193072, at *2.

        The trial court also applied four enhancement factors to the petitioner’s convictions:

                                                -4-
(1) the defendant has a previous history of criminal convictions or criminal behavior in
addition to those necessary to establish the appropriate range; (2) a victim of the offense was
particularly vulnerable because of age or physical or mental disability; (3) the offense
involved a victim and was committed to gratify the defendant’s desire for pleasure or
excitement; and (4) the defendant abused a position of public or private trust. Id. at *3; see
also T.C.A. § 40-35-114(2), (5), (8), (16).

        The trial court also concluded that several of the petitioner’s convictions should be
run consecutively to each other pursuant to Tennessee Code Annotated section 40-35-
115(b)(5) because the petitioner was convicted of two or more statutory offenses involving
sexual abuse of a minor “with consideration of the aggravating circumstances arising from
the relationship between the [petitioner] and the victim . . . , the time span of [petitioner’s]
undetected sexual activity, the nature and scope of the sexual acts and the extent of the
residual, physical and mental damage to the victim . . . .” Craig U. Quevedo, 2004 WL
193072, at *3. Based upon these findings, the court imposed an effective sentence of ninety-
two years in the Department of Correction. Id. at *1.

        On direct appeal, the petitioner contended that the sentence imposed was excessive
because the trial court failed to consider as a mitigating factor that the defendant grew up in
a home where his father sexually abused his sister. Id. at *3. He also argued that the
sentence was contrary to public policy because it “requires that [the petitioner] die in prison.”
Id. at *4. This court concluded that the trial court had appropriately applied all enhancing
and mitigating factors in the case and that the petitioner had failed to even argue at the
hearing that his sentence should be mitigated because of his sister’s abuse by their father.
Id. This court also concluded that the aggregate sentence of ninety-two years did not violate
public policy because of the facts and circumstances of the crimes committed by the
petitioner. Id. at *4-5. The sentences were affirmed as imposed. Id. at *5. The Tennessee
Supreme Court denied permission to appeal on June 21, 2004.

        The petitioner next filed a timely petition for post-conviction relief in June 2005 in
which he alleged he was denied his right to the effective assistance of counsel. Craig U.
Quevedo, 2013 WL 1188957, at *1. He was subsequently appointed counsel, and an
amended petition was filed on his behalf. Id. at *5. Among other claims, the petitioner
asserted the following grounds for ineffective assistance of counsel: (1) failing to file a
motion to sever the offenses and a motion to suppress the journal; (2) failing to present to the
trial court various mitigating factors raised in the pre-sentence report, although admitting that
the additional factors could be adduced from the report; and (3) failing to advise him prior
to his pleas of the factors the trial court would use in making its determination regarding
consecutive sentencing. Id. On March 29, 2010, an evidentiary hearing was held. Id.



                                               -5-
       As relevant to the issue before us in the instant appeal, the petitioner’s testimony at
the post-conviction hearing was summarized by this court as follows:

               The [p]etitioner . . . complained that trial counsel failed to introduce
       significant mitigating evidence at his sentencing hearing. According to the
       [p]etitioner, trial counsel failed to establish that he was “a person of finely
       solid character.” The [p]etitioner stated that he was a good candidate for
       rehabilitation because he believed “in the pursuit of excellence in all things.”
       The [p]etitioner testified that he had “worked hard to provide for [his] family”
       and that his family “suffered for nothing.” The [p]etitioner told the post-
       conviction court that he had “tried to set a positive example for” his children
       and “provided for them emotionally.” The [p]etitioner stated that he had been
       actively involved in various charitable activities since he was a teenager, and
       that since being incarcerated, he would read and write letters for fellow
       inmates who were illiterate. The [p]etitioner testified that other inmates
       trusted him because they could tell that he was an “intelligent person” and a
       “caring individual.” According to the [p]etitioner, trial counsel should have
       presented evidence of his community involvement at his sentencing hearing
       in order to show that the [p]etitioner had “a caring nature and compassion for
       [his] fellow man.” The [p]etitioner also complained that evidence regarding
       his attraction to the victim should have been presented to the trial court in
       order to show that his crimes were “a unique instance” that were “impossible
       to be repeated.”

               The [p]etitioner testified extensively about his service in the United
       States Air Force and claimed to have received a top secret security clearance,
       as well as having been “exposed to classified information concerning nuclear
       weapons.” According to the [p]etitioner, he served in the Air Force from 1979
       until 1986. The [p]etitioner claimed that he was “administratively separated”
       for being overweight, but claimed that he was actually forced to retire from the
       Air Force due to a conflict between his unit and a base commander. The
       [p]etitioner stated that the trial court should have been made aware of the
       details of his military service because he had “served [his] country with honor
       and distinction” by “performing a mission that not many people can do,
       providing security and safety for everybody in this country.” The [p]etitioner
       testified that after his discharge from the Air Force, he worked for various
       defense contractors and eventually became a network administrator. The
       [p]etitioner argued that evidence regarding his employment history should
       have been presented to the trial court because it showed that he was “a person
       of responsible character,” that he had “worked in the capacity of

                                             -6-
        professionalism that not many can achieve,” and that he “was a superior
        performer in every aspect of [his] job.”

Id. at *8.

       Trial counsel also testified at the post-conviction hearing. However, trial counsel was
not asked why he did not offer specific details regarding the petitioner's work history or
community involvement at the sentencing hearing. After hearing the evidence presented, the
post-conviction court, by written order, denied relief. Id. at *10. Upon our review, we
affirmed the post-conviction court's denial of relief in all respects; however, we remanded to
the post-conviction court because its order failed to make any findings of fact or conclusions
of law with respect to the petitioner’s claim that trial counsel was ineffective at the sentencing
hearing. Id. at *11-13. Our limited remand instructed the post-conviction court to conduct
a hearing, if necessary, and enter an order setting forth that information. Id.

       Following our remand, the post-conviction court, which was also the sentencing court,
entered an order noting that:

               The court has reviewed its notes from the sentencing hearing, the
        opinion of the Court of Criminal Appeals from the direct appeal, and the
        opinion of the Court of Criminal Appeals remanding the case and the court’s
        notes from the hearing on the Post Conviction Petition.

                The presentence report was made an exhibit to the original sentencing
        hearing. That report indicated that the [p]etitioner had no prior convictions,
        had graduated high school and had been employed. The [p]etitioner called the
        victim to the stand during the sentencing hearing. The State had presented
        victim impact information. The [p]etitioner’s sister also testified at the
        sentencing hearing describing the conduct as “totally out of character.” The
        [p]etitioner made an unsworn statement expressing remorse for his actions.

               At the Post Conviction hearing, the [p]etitioner testified that his job
        included his receiving classified information, information concerning nuclear
        weapons, that he had an Honorable discharge from the Air Force, that he was
        a good family provider, that he mentored high school juniors, that while he
        was in jail he read letters for inmates and wrote letters for inmates, that he had
        no write-ups while in jail, that he would buy food for people and provided
        medical care for youngster.

               Mitigating factors were presented by the [p]etitioner at the original

                                                -7-
       sentencing hearing and the Post Conviction hearing. There is very little
       difference between the evidence presented at the original hearing and the Post
       Conviction hearing.

               The [p]etitioner committed seventy counts of sex crimes against his
       stepdaughter. The court at sentencing listed the crimes charged by offense
       grouping the offenses rather than using the count numbers. The court made
       certain counts consecutive based on the prolonged activity of the [p]etitioner
       as the child grew older.

              The court can not find trial counsel to be ineffective at the sentencing
       hearing.

       The petitioner has now timely appealed the denial of post-conviction relief.

                                          Analysis

       Again, this case was remanded to the post-conviction court for findings of fact and
conclusions of law with regard to the single issue of ineffective assistance of counsel as it
related to trial counsel’s performance at the sentencing hearing. Specifically, whether
counsel was ineffective for failing to present sufficient mitigating proof at the petitioner’s
sentencing hearing.

       In order to obtain post-conviction relief, a petitioner must prove that his or her
conviction or sentence is void or voidable because of the abridgement of a right guaranteed
by the United States Constitution or the Tennessee Constitution. T.C.A. § 40-30-103 (2010);
Howell v. State, 151 S.W.3d 450, 460 (Tenn. 2004). A post-conviction petitioner must prove
allegations of fact by clear and convincing evidence. T.C.A. § 40-30-110(f); Tenn. Sup. Ct.
R. 28, § 8(D)(1); Dellinger v. State, 279 S.W.3d 282, 293-94 (Tenn. 2009). “‘Evidence is
clear and convincing when there is no serious or substantial doubt about the correctness of
the conclusions drawn from the evidence.’” Grindstaff v. State, 297 S.W.3d 208, 216 (Tenn.
2009) (quoting Hicks v. State, 983 S.W.2d 240, 245 (Tenn. Crim. App. 1998)). In an appeal
of a court’s decision resolving a petition for post-conviction relief, the court’s findings of
fact “will not be disturbed unless the evidence contained in the record preponderates against
them.” Frazier v. State, 303 S.W.3d 674, 679 (Tenn. 2010).

       A criminal defendant has a right to “reasonably effective” assistance of counsel under
both the Sixth Amendment to the United States Constitution and Article I, section 9, of the
Tennessee Constitution. State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). The right to
effective assistance of counsel is inherent in these provisions. Strickland v. Washington, 466

                                             -8-
U.S. 668, 685-86 (1984); Dellinger, 279 S.W.3d at 293. To prove ineffective assistance of
counsel, a petitioner must prove both deficient performance and prejudice to the defense.
Strickland, 466 U.S. at 687-88. Failure to satisfy either prong results in the denial of relief.
Id. at 697.

        For deficient performance, the petitioner must show that “counsel’s representation fell
below an objective standard of reasonableness” under prevailing professional norms, despite
a “strong presumption that counsel’s conduct falls within the wide range of reasonable
professional assistance.” Id. at 688-89. “In other words, the services rendered or the advice
given must have been below ‘the range of competence demanded of attorneys in criminal
cases.’” Grindstaff, 297 S.W.3d at 216 (quoting Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn.
1975)). The petitioner must prove that counsel made errors so serious that counsel was not
functioning as “counsel” guaranteed by the Sixth Amendment. Strickland, 466 U.S. at 687.
When reviewing trial counsel’s performance for deficiency, this court has held that a
“petitioner is not entitled to the benefit of hindsight, may not second-guess a reasonably
based trial strategy by his counsel, and cannot criticize a sound, but unsuccessful, tactical
decision made during the course of the proceedings.” Adkins v. State, 911 S.W.2d 334, 347
(Tenn. Crim. App. 1994). The reviewing court “must make every effort to eliminate the
distorting effects of hindsight, to reconstruct the circumstances of counsel’s conduct, and to
evaluate the conduct from the perspective of counsel at that time.” Howell v. State, 185
S.W.3d 319, 326 (Tenn. 2006) (citing Strickland, 466 U.S. at 689). However, “deference to
tactical choices only applies if the choices are informed ones based upon adequate
preparation.” Cooper v. State, 847 S.W.2d 521, 528 (Tenn. Crim. App. 1992).

       “[C]ounsel has a duty to make reasonable investigations or to make a reasonable
decision that makes particular investigations unnecessary. In any ineffectiveness case, a
particular decision not to investigate must be directly assessed for reasonableness in all the
circumstances, applying a heavy measure of deference to counsel’s judgments.” Burns, 6
S.W.3d at 462 (quoting Strickland, 466 U.S. at 691). “[W]hen a defendant has given counsel
reason to believe that pursuing certain investigations would be fruitless or even harmful,
counsel’s failure to pursue those investigations may not later be challenged as unreasonable.”
Strickland, 466 U.S. at 691. “Counsel must conduct appropriate investigations, both factual
and legal, to determine what matters of defense can be developed.” Baxter, 523 S.W.2d at
932-33.

       Prejudice in turn requires proof of “a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different.” Strickland,
466 U.S. at 694. In Strickland, the Supreme Court noted that “[a]n error by counsel, even
if professionally unreasonable, does not warrant setting aside the judgment of a criminal
proceeding if the error had no effect on the judgment.” Id. at 691. The court clarified that

                                              -9-
prejudice “requires showing that counsel’s errors were so serious as to deprive the defendant
of a fair trial, a trial whose result is reliable.” Id. at 687. “The defendant must show that
there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different. A reasonable probability is a probability sufficient
to undermine confidence in the outcome.” Id. at 694.

        A claim of ineffective assistance of counsel raises a mixed question of law and fact.
Burns, 6 S.W.3d at 461; Grindstaff, 297 S.W.3d at 216. Consequently, this court reviews the
trial court’s factual findings de novo with a presumption of correctness, unless the evidence
preponderates against the trial court’s factual findings. Grindstaff, 297 S.W.3d at 216. But
the trial court’s conclusions of law on the claim are reviewed under a purely de novo
standard with no presumption of correctness. Fields v. State, 40 S.W.3d 450, 458 (Tenn.
2001).

        The petitioner relies upon the case of Goad v. State, 938 S.W.2d 363, 371 (Tenn.
1996), to support his argument that trial counsel failed to present sufficient mitigating
evidence at the sentencing hearing. In that case, the court noted that where the alleged
prejudice involves counsel’s failure to present sufficient mitigating evidence, several factors
are of significance: (1) the nature and extent of the mitigating evidence that was available,
but not presented; (2) whether substantially similar mitigating evidence was presented to the
jury in either the guilt or penalty phase of the proceedings; and (3) whether there was such
strong evidence of aggravating factors that the mitigating evidence would not have effected
the sentencer’s determination. Id. at 371. Applying this standard, the petitioner asserts that
the mitigating evidence which was not presented at sentencing, but was presented at the post-
conviction hearing, was quite substantial. As such, he claims that the evidence in the record
clearly preponderates against the post-conviction court’s findings. While agreeing that his
actions were reprehensible, the petitioner contends that the additional evidence at the post-
conviction hearing established that he was “a more worthwhile contributor to society than
the original sentencing hearing revealed.” Specifically, he refers to his employment history
involving security clearance, his work in the military with nuclear secrets, his community
involvement with young people, his aid to inmates, and his provisions for his family. The
petitioner insists that more of this type of evidence would have shown the court a more
responsible man amenable to correction and, in general, a man of good character.

        Initially, we are constrained to note that the case relied upon by the petitioner applies
in capital sentencing cases where a defendant’s background, character, and mental condition
are unquestionably significant. Thus, the petitioner is arguing under an improper standard.
To the extent that the petitioner invites this court to expand Goad beyond capital cases, he
has failed to provide argument or authority in support of his position. Accordingly, we
decline his invitation. Regardless, even applying the Goad standard, we would not find error

                                              -10-
in the post-conviction court’s decision.

        Upon our review, we see nothing in the record which preponderates against the post-
conviction court’s order concluding that trial counsel was not deficient for failing to present
more mitigation evidence and that, generally, the same evidence was presented at both
hearings. As noted by the post-conviction court, the pre-sentence report provided that the
petitioner was employed, had prior military service, had graduated high school, and had no
prior convictions. The petitioner admitted as much in his post-conviction petition, stating
that “additional mitigating factors[] could be adduced from the presentence report.” Craig
U. Quevedo, 2013 WL 1188957, at *5. In addition, at the beginning of the sentencing
hearing, trial counsel argued that the petitioner had “a good work history,” that he had
worked “in what must have been a highly sensitive area,” and that he “was obviously trusted
in that regard.” Based on this evidence, the trial court properly considered and applied
Tennessee Code Annotated section 40-25-113(13), the catchall mitigating factor, in
sentencing the petitioner. At the post-conviction hearing, the petitioner provided detailed
testimony regarding his military employment history, community service, and care for his
family. We agree with the assessment by the post-conviction court, which previously acted
as the sentencing court, and conclude that there is little difference in this evidence and the
evidence offered at sentencing.

       As an aside, we honestly fail to understand the argument that presenting testimony that
the petitioner was employed by the United States Air Force to deal with secret classified
information would have resulted in any benefit to the petitioner’s sentence in light of the
crimes for which he was convicted. As noted by the post-conviction court, the petitioner was
convicted of seventy-nine counts of various sex crimes against his minor stepdaughter
committed over a period of four years. The petitioner has also failed to meet his burden of
showing how introduction of more mitigation evidence would have had a reasonable
probability of changing the outcome of the sentencing hearing. Trial counsel and the
petitioner were faced with a terrible set of facts, which this court has previously characterized
as “particularly disturbing.” The State introduced the petitioner’s journal into evidence,
which contained extremely graphic depictions of the abuse the petitioner committed against
the victim over multiple years. It also spoke of the petitioner’s jealous behavior when he
discovered that the victim had begun having a sexual relationship with her boyfriend and the
actions he wanted to take against the boyfriend. The State also introduced the victim’s victim
impact statement, in which she described the petitioner’s abuse and stated that she “lives in
constant fear from the years of abuse by the [petitioner].” Craig U. Quevedo, 2004 WL
193072, at *1. She stated that the petitioner would go to “great lengths to make sure he got
what he wanted,” and that no one deserved “the torture [she] was subjected to.” Id. At the
sentencing hearing, the victim testified that she continued to have frequent nightmares and
flashbacks of the petitioner’s abuse and sought professional counseling to help her recover.

                                              -11-
Id. at *2.

        Although not specifically referenced in the order, from its determinations, we must
presume that the post-conviction court made a credibility determination after hearing the
testimony of the petitioner. Those determinations are best made in the lower court and are
rarely disturbed on appeal. Here, the record fully supports the court's credibility
determination. Perhaps the trial court did not find the petitioner to be more a “man of
integrity” than was normally seen in the courtroom or that he showed “care and compassion
to his fellow man.” In further support of this finding, the petitioner's statement that his
“family suffered for nothing” is inconsistent with our review of the record. The petitioner
depleted the family accounts upon discovery of his crimes, and the victim testified to the
"torture" she suffered due to the repeated rapes and years of abuse at the hands of the
petitioner.

        As was the post-conviction court, we are unpersuaded that the information presented
by the petitioner at the post-conviction hearing would have in any way affected his sentence.
The petitioner has simply failed to carry his burden in this case. A great deal of the length
of the sentence is based upon consecutive sentencing, a topic not mentioned or challenged
by the petitioner in his argument. Based upon the multiple counts and the duration of the
abuse, the court, pursuant to the statute, properly imposed the consecutive sentences. Again,
the post-conviction court, who also served as the sentencing court, did not see how the
information would have changed the determination. Accordingly, the petitioner is not
entitled to relief.

                                     CONCLUSION

       Based upon the foregoing, the denial of post-conviction relief is affirmed.


                                                   _________________________________
                                                   JOHN EVERETT WILLIAMS, JUDGE




                                            -12-